Citation Nr: 0936618	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a service-
connected lumbar spine disability, currently evaluated 40 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1981 to May 1996. 

Service connection for a lumbar spine disability was granted 
in a June 1996 rating decision; a 20 percent disability 
rating was assigned.  In June 2002, the RO increased the 
Veteran's disability rating to 40 percent.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas which continued the 
40 percent disability rating.  

In April 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

After the April 2009 hearing, the Veteran submitted 
additional medical evidence directly to the Board, 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

Issues not on appeal

In a December 2008 rating decision, the RO awarded the 
Veteran special monthly compensation and a temporary total 
(100 percent) disability rating for his service-connected 
coronary artery disease, effective from September 23, 2008 to 
January 1, 2009.  A 30 percent disability rating was assigned 
from January 1, 2009.  To the Board's knowledge, the Veteran 
has not disagreed with that decision.  Accordingly, those 
matters are not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
manifested by pain and limitation of motion.  The measured 
range of forward flexion during a February 2009 VA 
examination was 60 degrees.

2.  The medical and other evidence of record indicates that 
the Veteran has not experienced any incapacitating episodes 
requiring bed rest within the last 12 months due to his 
lumbar spine disability.

3.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the Veteran's service-connected lumbar spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected lumbar spine 
disability warrants a higher disability rating than the 
currently-assigned 40 percent.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in a 
letter from the RO dated May 4, 2006, including evidence 
showing that "your service-connected condition has gotten 
worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the May 2006 letter.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, to include VA Medical Centers or the Social 
Security Administration (SSA).  The letter also indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claim.  The May 2006 letter additionally 
informed the Veteran that VA would make reasonable efforts to 
obtain evidence held by non-Federal agencies, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Included with the 
letter was a copy of VA Form 21- 4142, Authorization and 
Consent to Release Information. 

The May 2006 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the May 
2006 VCAA letter, page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.              See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a November 15, 2006 letter from the RO.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the November 2006 letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in November 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the November 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in a June 2007 statement of the case 
(SOC), and in a February 2009 supplemental statement of the 
case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran testified before the undersigned at an April 2009 
hearing, and has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that a June 19, 2008 letter to the Veteran 
specifically referenced Vazquez-Flores v. Peake and advised 
him that a disability rating "can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 
100 percent," depending on the disability involved.  In 
addition, the RO invited evidence that would demonstrate 
limitations in the Veteran's daily life and work, and gave 
notice of the specific schedular criteria used to rate his 
lumbar spine disability through the use of diagnostic codes, 
specifically Diagnostic Code 5243 [intervertebral disc 
syndrome].  

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice as contemplated by the Court in 
Vazquez-Flores.  In any event, the Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records.  Additionally, the Veteran was 
provided with VA examinations in June 2006 and February 2009.  
The reports of these examinations reflect that each recorded 
his current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  The 
Veteran and his representative have not contended otherwise.

At the April 2009 hearing, the undersigned VLJ afforded the 
Veteran an additional 60 days to supplement the record with 
additional medical evidence, in particular a VA Compensation 
and Pension examination identified by the Veteran at the 
hearing.  See the April 2009 hearing transcript, pages 7 and 
8.  Subsequently, the Veteran submitted additional medical 
evidence relating to his lumbar spine disability, accompanied 
by a waiver of consideration of such evidence by the agency 
of original jurisdiction, as well as a statement clarifying 
that he mistakenly identified "a follow-up appointment for 
[his] recent heart surgery as a Compensation and Pension 
exam" at the hearing.  

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted above, he testified before the undersigned VLJ at a 
personal hearing at the RO in April 2009.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
Veteran's increased rating claim was filed in February 2006, 
subsequent to these changes.  Accordingly, only the amended 
criteria will be employed in the adjudication of this claim.

Under the current criteria, the Veteran's service-connected 
lumbar spine disability can be rated under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

(i.)  General Rating Formula for Diseases and Injuries of the 
Spine

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

(ii.) Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5243 [intervertebral disc syndrome].  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's lumbar spine disability, namely "traumatic 
degenerative joint disease" and "degenerative disc disease 
involving the lumbar spine" is currently rated 40 percent 
disabling under Diagnostic Code 5243 [intervertebral disc 
syndrome].  See the April 2002 VA examiner's report, page 4. 

The evidence of record indicates that the Veteran has some 
radicular type symptoms of pain and numbness in the lower 
extremities resulting from the Veteran's lumbar spine 
disability.  See, e.g., the Veteran's April 6, 2009 private 
treatment report of Dr. J.P.A. [indicating the presence of 
right radicular pain and a left deep tendon reflex 
abnormality of the ankle].  

Based on the demonstrated neurological symptomatology, the 
Board finds that application of Diagnostic Code 5243 is most 
appropriate.  The Board will rate the Veteran under both the 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome, and 
will apply the higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (6).  

Schedular rating 

(i.) General Rating Formula for Diseases and Injuries of the 
Spine

The Veteran's lumbar spine disability is currently rated 40 
percent disabling.  
To warrant a higher rating under the General Rating Formula, 
unfavorable ankylosis of the entire thoracolumbar spine must 
be shown.

The Veteran has not exhibited ankylosis of the lumbar spine.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  On examination in February 
2009, the Veteran was able to forward flex the lumbar spine 
to 60 degrees, extend it to 30 degrees, bilaterally flex it 
to 20 degrees and rotate it 20 degrees bilaterally.  Because 
the Veteran is able to move his lumbar spine, by definition, 
it is not immobile.  Therefore, ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a rating higher than 40 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.


(ii) Formula for Rating Intervertebral Disc Syndrome

As noted above, in order to warrant an increased disability 
rating greater than 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome, the evidence must show that the 
Veteran's spine disability has been productive of 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months.  As noted in the 
schedular criteria, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

The Veteran has not complained of incapacitating episodes due 
to his spine disability.  Moreover, the medical evidence does 
not indicate, and the Veteran does not allege, that he has 
been prescribed bed rest by a physician based on 
incapacitating episodes in the past year.  Indeed, the 
February 2009 VA examiner pertinently noted that the Veteran 
works full time and that he has lost no time from work during 
the last 12 month period.  See the February 2009 VA 
examiner's report, page 7.

Accordingly, an increased disability rating greater than the 
currently assigned 40 percent is not warranted under the 
Formula for Rating Intervertebral Disc Syndrome.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown,       6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993). 

As indicated above, Note (1) under the General Rating Formula 
for Diseases and Injuries of the Spine states that "any 
associated objective neurologic abnormalities" are to be 
evaluated separately under an appropriate diagnostic code.   

In this case, the Veteran has not exhibited neurologic 
impairment stemming from his lumbar spine disability during 
the appeal period which would necessitate a separate 
disability rating.  While the record does indicate that the 
Veteran experiences "radicular pain" and diminished left 
ankle reflex as noted above             [see also the 
Veteran's April 2009 hearing transcript, page 14], there has 
been identified no neurological pathology which is consistent 
with a separate neurological disability, such as bowel or 
bladder difficulties, paralysis of the sciatic nerve 
manifested by foot drop, limitation of the muscles of the 
knee, or limitation of flexion.  See generally Bierman v. 
Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder].

Indeed, an August 2007 private treatment report pertinently 
indicated that "[s]ensory testing for light touch, pinprick, 
vibration, and temperature sense reveals no deficit," and 
that bilateral straight leg raising testing at 60 degrees 
"caused sacroiliac pain, but no radicular pain."  See the 
Veteran's August 10, 2007 private treatment report of Dr. 
R.T.R.  This is congruent with the June 2006 and February 
2009 VA examination reports, which additionally noted intact 
and normal deep tendon reflexes and 5/5 motor strength 
bilaterally with no muscle atrophy.              See the June 
2006 VA examination report, page 3; see also the February 
2009 VA examination report, pages 4 and 5.  

In short, there is no evidence of any other additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See 38 C.F.R. § 4.124a.  
Accordingly, a separate neurological rating is not warranted.

The Board additionally notes that although the Veteran has 
been diagnosed with both degenerative joint disease and 
degenerative disc disease of the lumbar spine,  both are 
identified as residuals of the an in-service low back 
fracture.  Based on identified symptomatology, both the disc 
and joint disease manifest in low back pain and limitation of 
motion.  Accordingly, separately rating the two diagnoses 
would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2008) [the evaluation of the same disability under various 
diagnoses is to be avoided].

Thus, Esteban considerations are not for application in this 
case.

DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbar spine disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical and other evidence of record, including most 
recent February 2009 VA examination report, does not suggest 
that any additional loss of function is caused by pain.  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected lumbar spine disability was filed in 
February 2006.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for 
the relevant time period under consideration, or February 
2005 to the present.  

The RO has rated the Veteran 40 percent disabling from March 
22, 2001 and at all times thereafter.  After a careful review 
of the record, to include the June 2006 and the February 2009 
VA examination reports, as well as the Veteran's private 
treatment reports, the Board can find no evidence to support 
a finding that the Veteran's lumbar spine disability was more 
or less severe during the appeal period under consideration.  
More specifically, no medical treatment record dated from 
February 2005 to the date of this decision indicates that the 
Veteran's lumbar spine disability manifested in unfavorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes requiring treatment through doctor-
prescribed bed rest.  

Accordingly, staged ratings are not warranted.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbar spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability, principally pain and limitation of 
motion, is specifically contemplated under the appropriate 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  In any event, the evidence in this case does 
not demonstrate any of the factors provided in the 
"governing norms" such as frequent hospitalization or 
marked interference with employment.  See 38 C.F.R.  
§ 3.321(b)(1).  

There is no indication that the Veteran has required frequent 
hospitalizations for his lumbar spine disability; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability during the appeal period.

With respect to employment, although the Veteran reported 
that his lumbar spine disability has "significant effects" 
on his usual occupational activities, to include "lifting 
and carrying, lack of stamina, [and] pain", the February 
2009 VA examiner pertinently indicated that the Veteran 
currently works fulltime as a plant manager, and that he has 
lost no time during the last twelve months due to his 
service-connected spine disability.  See the February 2009 VA 
examiner's report, page 7.  Moreover, the Veteran testified 
that his superior knows of his disability  and "works with 
[him] if there's something that [he has] to do."  See the 
April 2009 hearing transcript, page 12.   

The Board does not in any way disagree that the Veteran's 
service-connected lumbar spine disability prevents him from 
engaging in some activities related to his occupation.  
However, the symptomatology associated with the service-
connected lumbar spine disability is contemplated in the 
40 percent rating which is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's lumbar spine disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a disability rating 
greater than 40 percent for the Veteran's service-connected 
lumbar spine disability are not met.  A preponderance of the 
evidence is against the claim.  Therefore, the benefit sought 
on appeal is denied.

	
ORDER

Entitlement to an increased disability rating in excess of 40 
percent for a service-connected lumbar spine disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


